Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/08/2020 has been entered.  Claims 1-7 are pending in the application.	
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“vertically movable member” in Claim 1, where the generic place holder is “member”, the functional language is “vertically movable”, and sufficient modifying structure is not provided.  Paragraph 0015 of the instant application specification defines the vertically movable member as a rack.
“reversibly rotatable element” in Claim 1, where the generic place holder is “element”, the functional language is “reversibly rotatable”, and sufficient modifying structure is not provided.  Paragraph 0015 of the instant application specification defines the reversibly rotatable element as a pinion.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites the term "the two pinions" in Line 2 lacks antecedent basis.  A pinion was defined as the rotatable element in Claim 2.  However, Claim 5 is dependent only on Claim 1, so the term lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gregory (U.S. PGPub 2012/0230841), in view of Huang (CN102606088 - see previously attached translation).
As to Claim 1, Gregory teaches a method for operating a tandem motor linear rod pumping apparatus (Abstract) that includes a linear mechanical actuator system (206/208/52) having a motor (212), and further includes a pump rod (52) for a sucker rod pump (68), the 
Gregory does not teach a second linear mechanical actuator systems having a motor…the method comprising: constructing the first and second linear mechanical actuator systems to operate within a single housing; simultaneously operating each of the two motors in a manner that imparts reciprocating vertical motion to a vertically-movable member via the first and second linear mechanical actuator systems, each motor having a reversibly rotatable element that is operatively connected to the vertically-movable member, thus establishing a fixed relationship between a rotational position of the rotatable elements and a vertical position of the vertically-movable member; wherein the simultaneous operation of the two motors imparts a reciprocating vertical motion to the pump rod of the sucker rod pump.
Huang describes a rack and pinion system used in deep well operations and teaches a second linear mechanical actuator system (3/4; Figure 1) having a motor (frequency conversion motor; Page 1, first paragraph under the “Description” section)…simultaneously operating each of the two motors (frequency conversion motors) in a manner that imparts reciprocating vertical motion (Page 4, paragraph which begins with “the compensation cylinder system) to a vertically-
Therefore, it would have been obvious to one of ordinary skill in the art to use a second linear actuation system, as taught by Huang, in the method for operating a tandem motor linear rod pumping apparatus, as taught by Gregory, to create symmetry in the system (middle of Page 3).  One of ordinary skill in the art would recognize establishing symmetry as a means to balance forces.  Additionally, a second actuation system will increase the applied forces to the system.  This modification would replace the rollers 250 in the Gregory system.
Once the second linear actuation system is modified into Gregory, the simultaneous operation of the two motors imparts a reciprocating vertical motion to the pump rod of the sucker rod pump.  The method taught by Gregory, modified by Huang, will simultaneously operate the two motors in the manner taught by Gregory’s single actuation system.
Additionally, it would have been obvious to construct both linear mechanical actuator systems to operate within the same housing for a few reasons.  First, the Huang modification creates a duplication (see 2144.04(V)(B)) of the Gregory first actuator system on the opposite side of the Gregory rod 52.  Since Huang teaches both racks and pinions 4 on opposite sides of the rod 3, one of ordinary skill in the art would recognize the second actuation system has to be 
As to Claim 2, Gregory, as modified, teaches all the limitations of Claim 1, and Huang continues to teach the vertically-movable member (Huang 3) comprises a rack (4), and wherein each rotatable element includes a pinion (4; Page 1, first paragraph under the “Description” section).
As to Claim 3, Gregory, as modified, teaches all the limitations of Claims 1-2, and Huang continues to teach the rack has a first plurality of vertically-adjacent teeth along a first side of the rack and a second plurality of vertically-adjacent teeth along a second side of the rack, the first plurality of vertically-adjacent teeth oriented in a direction 180 degrees about a pumping axis (an axis which runs longitudinally through Huang 3) from that of the second plurality of vertically-adjacent teeth.  See Figure 1 below.

    PNG
    media_image1.png
    721
    753
    media_image1.png
    Greyscale

Huang Figure 1, Modified by Examiner

As to Claim 4, Gregory, as modified, teaches all the limitations of Claims 1-3, and Huang continues to teach disposing the first plurality of vertically-adjacent teeth on a first side of the pump rod (Huang 3), and disposing the second plurality of vertically-adjacent teeth on a second side of the pump rod different from the first side of the pump rod (Huang 3).  See Huang 
As to Claim 5, Gregory, as modified, teaches all the limitations of Claim 1, and Gregory continues to teach sensing at least one of a linear position of the rack along a pumping axis, a rotational position of each of the two pinions about a respective pinion axis (Paragraph 0041), a motor torque for each of the two motors, a motor speed for each of the two motors, a motor acceleration for each of the two motors, and a motor input power for each of the two motors.  Gregory, as modified with Huang, teaches the Gregory actuator system (Gregory 206/208/52) with a motor (212) being duplicated.  Additionally, Gregory teaches “sensing arrangements for sensing one or more parameters of the group of parameters consisting of: linear position of the rack along the pumping axis; rotational position of the pinion about the pinion axis; motor torque; motor speed; motor acceleration; and motor input power” in Paragraph 0041.  Since the Gregory actuator system (Gregory 206/208/52) with a motor (212) is duplicated, one of ordinary skill in the art would recognize both actuator systems are capable of sensing the defined parameters of Gregory Paragraph 0041.  As such, the combination of Gregory, in view of Huang, teaches each of the possible options listed in Claim 5, and therefore, Gregory, in view of Huang teaches each of the limitations of Claim 5.
As to Claim 6, Gregory, as modified, teaches all the limitations of Claim 1, and Huang continues to teach synchronizing the positions of the two rotatable elements to equalize a torque placed on the pump rod.  As shown in Huang Figure 1, the pinions (4) are placed on the same plane as each other with respect to the rod (3), which can be considered synchronizing the positions of the two rotatable elements.  As such, when the motors are operated, assuming they operate at the same speed, the torque placed on the rod will be substantially equal, thus Huang teaches the limitations of the claim.
As to Claim 7, Gregory, as modified, teaches all the limitations of Claim 1, and continues to teach disposing the motor (Gregory 212) of the first linear mechanical actuator .

Response to Arguments
Applicant's arguments filed 09/08/2020 have been fully considered but they are not persuasive.
Regarding interpreting the terms “vertically movable member” and “reversibly rotatable element” under 112(f), Applicant argues sufficient structure is provided which would preclude the use of 112(f).  Applicant than provides a list of which they argue is sufficient modifying structure.  Examiner does not consider any of the discussion points in that list as structure, but instead considers each of the points as established relationships between structure of other elements and the interpreted 112(f) terms.  These relationships only establish where the elements are located within the assembly, not the structure of the elements.  As such, the 112(f) interpretation is maintained.
Regarding the 112(b) rejections, Applicant has overcome all of the prior rejections except for the Claim 5 antecedent basis issue, which is maintained and described above.
Regarding the 103 rejection for Claim 1, Applicant argues “Huang does not disclose constructing the first and second linear mechanical actuator systems to operate within a single 
Examiner would like to note the rejection is not based on Huang teaching the actuator systems operating within a single housing or that the simultaneous operation of the two motors imparts reciprocating vertical motion of the sucker rod pump.  The rejection states the combination of Gregory and Huang teach the above limitations.
Regarding the actuator systems operating within a single housing, this feature was rejected based on Gregory, in view of Huang, on the basis it would be obvious to duplicate the actuator system taught by Gregory, and place them in the same housing, where placing the two actuator systems is merely a matter of rearranging parts.  Additional reasons were also provided in the rejection, which is included above.  However, Applicant did not make any arguments against the reasoning behind those rejections, so Examiner cannot respond.
Regarding the simultaneous operation of the two motors imparting reciprocating vertical motion on the sucker rod pump, the combination of Gregory, in view of Huang, was also relied upon.  First, it should be noted Huang does teach the simultaneous operation of the two motors (Huang frequency conversion motors) in a manner that imparts reciprocating vertical motion (Huang Page 4, paragraph which begins with “the compensation cylinder system) to a vertically-movable member (Huang 3) via the first and second linear mechanical actuator systems Huang (3/4).  Once this second actuating system, as taught by Huang, is modified into Gregory, one of ordinary skill in the art would recognize the two motors (Gregory 212 duplicated to produce two total motors, as taught by Huang) would impart reciprocated vertical motion on the Gregory pump rod (Gregory 52) of the sucker rod pump (Gregory 68).  As such, the combination of the two references is an obvious combination, which teaches each of the claimed limitations.

Regarding the Claim 5 argument, the rejection is not relying on Huang to teach the limitations of the claims.  The rejection is relying on the combination of Gregory, in view of Huang, where the Gregory actuator system is duplicated.  It should first be pointed out Claim 5 is considered a Markush limitation, and, as such, only one of the options provided in the claim needs to be met to reject the limitations, and thus the claim.  Gregory, as modified with Huang, teaches the Gregory actuator system (Gregory 206/208/52) with a motor (212) being duplicated.  Additionally, Gregory teaches “sensing arrangements for sensing one or more parameters of the group of parameters consisting of: linear position of the rack along the pumping axis; rotational position of the pinion about the pinion axis; motor torque; motor speed; motor acceleration; and motor input power” in Paragraph 0041.  Since the Gregory actuator system (Gregory 206/208/52) with a motor (212) is duplicated, one of ordinary skill in the art would recognize both actuator systems are capable of sensing the defined parameters of Gregory Paragraph 0041.  As such, the combination of Gregory, in view of Huang, teaches each of the possible options listed in Claim 5, and therefore, Gregory, in view of Huang teaches each of the limitations of Claim 5.
Regarding Claim 6, as discussed in the Claim 6 rejection above, the limitation is broad, and one of ordinary skill in the art can interpret the claim to be the two pinions (Huang 4) are on the same plane as each other with respect to the rod (Huang 3).  As such, Huang does teach the two positions of the rotatable elements are synchronized with respect to each other.  Additionally, the placement of the Huang pinions will create a scenario where the torque on either side of the pump rod is equalized, because they are on the same plane.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID N BRANDT/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746